Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Claims 1-3 are being considered in this action. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Basir [US20150081404, now Basir].
Claim 1
	Basir discloses a driver improvement system [see at least Basir abstract]: 
providing a first driver with a vehicle; automatically gathering data about an operational aspect of the vehicle when operated by the first driver [see at least Basir, claim 1, Fig. 1, ¶ 0012 (a plurality of data gathering devices that communicate information to an appliance 12 installed within the vehicle 10.)]; 
the operational aspect selected from any of: a speed, a regenerative 10braking factor, a hard maneuver, an acceleration factor, a location, a battery charge factor or a driver engagement factor; calculating a first score relating to the first driver based on the operational aspect [see at least Basir, ¶ 0012 (provides data indicative of vehicle engine operating parameters such as vehicle speed, engine speed, temperature, fuel consumption (or electricity consumption), engine idle time, car diagnostics (from OBD) and other information that is related to mechanical operation of the vehicle. Moreover, any other data that is available to the vehicle could also be communicated to the appliance 12 for gathering and compilation of the operation summaries of interest in categorizing the overall operation of the vehicle. Not all of the sensors mentioned here are necessary, however, as they are only listed as examples.)]; 
providing the first score to the first driver for permanent retention; 15comparing the first score to a second score associated with a second driver; providing the first driver with a reward only if the first score is greater than the second score [see at least Basir, ¶ 0008, 0028 (One individual (i.e. a parent) can establish a non-monetary reward (i.e. access to the family car as a reward for good driving), or a tangible reward (i.e. an Xbox), and the participant can choose to reimburse their earned credits for this non-monetary reward. In traditional Gamification solutions, the reward is presented to the participant based on a score. In this approach, the score earns the participant credits. The participant can make their own choice how to convert these credits into one or more rewards of their choosing.)].  
Note: Examiner is interpreting the claims to be gathering data from sensors, scoring that data, and giving awards or incentives for good driving.
Claim 2
	Basir discloses the features of Claim 1.
	Basir further discloses characterized in that the operational aspect is analyzed and real-time feedback is provided to the first driver to improve the first score [see at least Basir, Claim 1,  ¶ 0003 (This system and method will allow fleet owners to interact with its fleet drivers in a process of coaching and reward and recognition to achieve effective behavior influencing to improve fleet safety, vehicle maintainability and health, productivity, driver satisfaction, customer satisfaction, and demonstrate social responsibility in terms of safety and greenness. Rental car companies can use the system to engage with their clients to help them achieve better use of the fleet vehicles in terms of safety and responsible usage.), 0012, 0014, 0054 (A model is employed by the system to provide realtime coaching tips to the driver during driving, just before trip starting and/or at the end of the trip. These coaching tips help the driver improve his/her safety or green scoring and as a result will maximize his/her redeemable awards.)] .  
Claim 3
Basir discloses the features of Claim 1.
Basir further discloses in that the reward is any of: an insurance premium deduction, money or free entertainment [see at least Basir, ¶ 0030-0038 (While there are a number of resources one can reference to find rewards and recognition, it is best to start with the needs of the end user before constructing a program. That way the rewards and recognition will most likely be of direct value to the individual. [0031] Some of these can be determined by satisfying a hierarchy of needs, and in the case of vehicle telematics: [0032] 1. Safe driving, e.g. alerts, driver coaching, detection systems. [0033] 2. Driving related information, e.g. connectivity, traffic, weather, maps. [0034] 3. Driving assistance, e.g. communication, navigation, parking assist. [0035] 4. Entertainment, e.g. music, eBooks, video/games (rear seat)…].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Potter et al.   US10475127
A system and method may collect telematics and/or other data, and apply the data to insurance-based applications.

Hsu-Hoffman et al.  US9858832
Methods, computer-readable media, software, and apparatuses provide an interactive application, such as a video game, that presents gaming and driving challenges to facilitate improvement of driving skills and development of safe driving behavior.

GWILLIAM et al. US 20140195272
The method involves determining an objective associated with driving performance of a driver. The objective is communicated to the driver by game-based interaction. The data associated with activity related to the objective is received. A result is determined based on comparison of data to objective and reported to user.

KUMAR et al.   US 20170323244 
he method involves receiving driver activity associated with a driver of a vehicle (1) in a fleet. A driver score is determined based on predetermined criteria. A driver profile (111) is generated and updated based on the driver activity. The driver score is evaluated to generate rewards (114) for the driver and updates the driver profile accordingly. The driver specific behavioral targets are generated based on the driver activity. The incentives (116) that induce drivers to increase a safety score (2) are generated.

BRANNAN, et al.  US10668930
The method (400), involves receiving (402) an indication at multiple processors that a driver has agreed to terms for renting a vehicle from an owner of the vehicle. The terms include potential application of penalties or incentives to the driver based on driving behavior. The telematics data collected over a period of time is received (404) at the one or more processors. The telematics data is indicative of operation of the rented vehicle by the driver during the period of time. The multiple driving behaviors of the driver during the period of time are identified (406) by the processors analyzing the telematics data.

FERGUSON    US10449967
he device has a memory (115) for storing computer-executable instructions, which when executed by a processor (103). The processor receives monitoring vehicle driving data from vehicle operation sensors within a monitoring vehicle, receives target vehicle driving data associated with a target vehicle, establishes a communication link with a first communication system of the target vehicle by a second communication system of the monitoring vehicle, performs analysis of the monitoring vehicle driving data and the target vehicle driving data, and output driving behavior associated with the target vehicle.

BAKER et al. US10127570
The computing method involves detecting the driver of the vehicle via a short-range communication using an electronic device located within the vehicle. A selection (354) by the driver to initiate the trip is detected and the processors track the operation of the vehicle by the driver during the trip. A conclusion of the current association of the driver with the vehicle for the trip is detected. The processors analyze the set of vehicle operation data. The driver rating of the driver is adjusted. The driver qualified for a reward is determined when the driver rating has maintained a threshold rating over a course of the current association and the set of prior associations.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952